Title: Joseph Milligan to Thomas Jefferson, 28 July 1809
From: Milligan, Joseph
To: Jefferson, Thomas


          Dear Sir  George town July 28th 1809
          On the 13th instant I forwarded you ⅌ stage done up in a little box one ream best american hot prest paper Which I hope has ere this reached you in safety
          
            
              1
              Ream American hot prest paper
              $7
              50
            
            
              
              Box to pack in
              
              25
            
            
              
              Expences to Fredericksburg
              
              37½
            
            
              
              
              $8–
              12½
            
          
          
          I have not yet been Able to procure the 7th & 8 vols Scientific dialogues but I hope to be able to get them shortly and as soon as I get them They Shall be forwarded ⅌ Mail without delay
          yours With Esteem & respect Joseph Milligan
        